                            2:18-cv-02308-CSB-EIL # 26     Page 1 of 2
                                                                                                 E-FILED
                                                                 Thursday, 07 January, 2021 01:27:46 PM
                                                                           Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION
CHERYLYNN BARNHILL,                          )
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   )             No.: 2:18-cv-2308
                                             )
U-HAUL CO. OF ILLINOIS, INC.,                )
                                             )
               Defendant.                    )
                                      STATUS REPORT
       Defendant, U’Haul Co. of Illinois, Inc., being represented by Heather D. Erickson and

Meghan D. White of Sanchez Daniels & Hoffman LLP, now hereby submits the following status

report pursuant to the Court’s Order dated October 23, 2020:

       1.      On May 3, 2019, the Court granted Defendant’s motion to compel arbitration and

stayed this matter pending arbitration (Dkt #17).

       2.      On or about June 22, 2020, Plaintiff filed a Demand for Arbitration with the

American Arbitration Association.

       3.      On January 4, 2021, Arbitrator Gilbert granted Defendant/Respondent, U-Haul Co.

of Illinois, Inc.’s Motion to Dismiss based upon timeliness and dismissed Plaintiff/Claimant,

Cherylynn Barnhill’s demand for arbitration and claims with prejudice.

                                             Respectfully submitted,
                                             SANCHEZ DANIELS & HOFFMAN LLP

                                             By: /s/Heather D. Erickson
                                                    Heather D. Erickson (#6269711)
                                                    Meghan D. White (ARDC # 6324839)
                                                    SANCHEZ DANIELS & HOFFMAN LLP
                                                    Attorneys for Defendant,
                                                    333 West Wacker Drive, Suite 500
                                                    Chicago, Illinois 60606
                                                    (312) 641-1555
                                                    herickson@sanchezdh.com
                                                    mwhite@sanchezdh.com
                         2:18-cv-02308-CSB-EIL # 26               Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I certify that on January 7, 2021, the foregoing was electronically filed with the Clerk of

the Court using the CMECF System, which will send notification of such filing to Plaintiff listed

below and that this statement as set forth is true and correct.

                                      Ms. Cherylynn Barnhill
                                          P.O. Box 17324
                                       Urbana, Illinois 61803
                                     cherylmon33@yahoo.com
                                     cherylmon33@gmail.com


                                                       /s/Heather D. Erickson




                                                  2
